                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRANDON LEE CHITTUM,

                Plaintiff,

        v.                                              Case No. 3:18-cv-01167-JPG-MAB

 MICHAEL HARE,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) of

Magistrate Judge Mark A. Beatty regarding the defendant’s motion to dismiss. (ECF Nos. 33, 41.)

The Court may accept, reject, or modify—in whole or in part—the findings or recommendations

of the magistrate judge in a report and recommendation. FED. R. CIV. P. 72(b)(3). The Court must

review de novo the portions of the report to which objections are made. Id. “If no objection or

only partial objection is made, the district court judge reviews those unobjected portions for clear

error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

       Here, no party has objected and the Report survives a clear error review. For that reason,

the Court:

   •   ADOPTS the Report in its entirety (ECF No. 41); and

   •   DENIES the defendant’s motion to dismiss (ECF No. 33).

IT IS SO ORDERED.

DATED: AUGUST 8, 2019

                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     U.S. DISTRICT JUDGE
